RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 07a0150p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                      X
                              Plaintiffs-Appellants, -
 TEODORO TOLEDO and JOSEPH TUCKER,
                                                       -
                                                       -
                                                       -
                                                           No. 06-5887
          v.
                                                       ,
                                                        >
 ALPHONSO JACKSON, Secretary, United States            -
                                                       -
                               Defendant-Appellee. -
 Department of Housing & Urban Development,

                                                       -
                                                      N
                        Appeal from the United States District Court
                     for the Western District of Kentucky at Louisville.
                 No. 04-00466—John G. Heyburn II, Chief District Judge.
                                     Argued: March 15, 2007
                                Decided and Filed: May 1, 2007
                 Before: KENNEDY, MARTIN, and SUTTON, Circuit Judges.
                                       _________________
                                            COUNSEL
ARGUED: Michael L. Boylan, Louisville, Kentucky, for Appellants. Terry M. Cushing,
ASSISTANT UNITED STATES ATTORNEY, Louisville, Kentucky, for Appellee. ON BRIEF:
Michael L. Boylan, Louisville, Kentucky, for Appellants. Terry M. Cushing, Monica Wheatley,
ASSISTANT UNITED STATES ATTORNEYS, Louisville, Kentucky, for Appellee.
                                       _________________
                                           OPINION
                                       _________________
       SUTTON, Circuit Judge. Teodoro Toledo and Joseph Tucker claim that the United States
Department of Housing and Urban Development (HUD) breached their rights under a collective
bargaining agreement. Because Toledo and Tucker failed to establish the district court’s jurisdiction
over their suit, we affirm.
                                                 I.
        Toledo and Tucker tried, and failed, to obtain “community builder” positions within HUD.
After HUD rejected their transfer applications, the American Federation of Government Employees
(the union) asked HUD on behalf of Toledo and Tucker to release the placement records that it had
considered in filling the positions. Unsatisfied with HUD’s response, the union filed a complaint
with the Federal Labor Relations Authority, after which the Authority ordered HUD to provide

                                                 1
No. 06-5887           Toledo, et al. v. Jackson                                               Page 2


additional records to the union. While HUD provided some of the relevant records, it failed to send
all of them. “Despite a diligent search,” the agency explained, it “was unable to locate all of the
competitive placement records.” JA 50.
       Toledo, Tucker and Deborah Knight—a third unsuccessful community-builder
applicant—responded by pursuing a grievance against HUD under the union’s collective bargaining
agreement. Lisa Lowery, the president of the local union chapter, filed the grievance on their behalf.
       During step one of the three-step grievance procedure, Lowery and Deborah Swann, a HUD
representative, negotiated a settlement agreement. The agreement (1) granted Toledo, Tucker and
Knight “[p]riority [c]onsideration” for future vacancies at HUD and (2) acknowledged that the
settlement “constitute[d] a waiver of all appeal rights respective of this action to any Federal
administrative agency or Federal court.” JA 53.
        Apparently unsatisfied with this resolution of the grievance, Toledo and Tucker (though not
Knight) filed a claim in federal court alleging that HUD violated their rights under the collective
bargaining agreement. Their complaint repeated, word for word, the allegations in the grievance
filed with the agency. The district court dismissed the case, concluding that no statute granted it
jurisdiction to resolve disputes “concerning employment-related matters within the scope of a
federal employee’s collective bargaining agreement.” JA 17. Toledo and Tucker appeal.
                                                  II.
        The district court did not reach the merits of Toledo and Tucker’s claim, and neither do we,
for they have not established that the district court had jurisdiction over their claim. See Welsh v.
Gibbs, 631 F.2d 436, 438 (6th Cir. 1980). Not one of the plaintiffs’ proposed bases for
jurisdiction—28 U.S.C. §§ 1331, 1343 or 2201—suffices to give the federal courts authority to
resolve this dispute.
        Section 1331 is the general federal-question-jurisdiction statute. Because Toledo and Tucker
named the secretary of HUD in his official capacity, they must do more than invoke this general
statute; they also must “identify a waiver of sovereign immunity in order to proceed.” Reetz v.
United States, 224 F.3d 794, 795 (6th Cir. 2000); see also United States v. Sherwood, 312 U.S. 584,
586 (1941) (“The United States, as sovereign, is immune from suit save as it consents to be sued.”);
Whittle v. United States, 7 F.3d 1259, 1262 (6th Cir. 1993) (affirming dismissal of suit against
federal agency because federal sovereign immunity “extends to agencies of the United States” and
“[t]he federal question jurisdictional statute is not a general waiver of sovereign immunity”).
         Toledo and Tucker have failed to satisfy this requirement. Rather than invoking an
applicable waiver of immunity, they essentially have used the federal-question statute to bring a
claim for breach of contract—breach namely of the collective bargaining agreement between HUD
and the union. See JA 6 (claiming that HUD “refus[ed] Plaintiffs their rights under the Collective
Bargaining Agreement” by failing to follow the agreement’s procedures for filling the vacant
positions Toledo and Tucker unsuccessfully sought). Although Toledo and Tucker claim that their
suit is “authorized and instituted pursuant to the labor agreement in effect between” the union and
HUD, Br. at 1, it is by no means clear that a collective bargaining agreement by itself could impact
the immunity of a federal agency. Cf. 14 Charles Alan Wright, Arthur R. Miller & Edward H.
Cooper, Federal Practice and Procedure: Jurisdiction 3d § 3655, at 348 (1998) (“When a federal
agency is the named defendant in an action, the general rule . . . is that the agency may be sued only
if Congress has consented to the action . . . .”) (emphasis added). Nothing about the agreement, at
any rate, purports to empower the federal courts to resolve claims against the agency. To the
contrary: the agreement creates non-judicial procedures to resolve employee grievances; alleged
breaches of the agreement amount to grievances within the coverage of these procedures; and the
No. 06-5887           Toledo, et al. v. Jackson                                                  Page 3


grievance procedures established by the agreement “constitute[] the sole and exclusive procedure[s]
for the resolution of grievances by employees of the bargaining unit,” JA 54 (emphasis added).
        Sections 1343 and 2201, for their part, do no better when it comes to giving the federal courts
jurisdiction over this matter. Section 1343 grants district courts jurisdiction over civil actions to,
among other things, “recover damages or to secure equitable . . . relief under any Act of Congress
providing for the protection of civil rights.” 28 U.S.C. § 1343(a)(4). But plaintiffs filed this lawsuit
under “the labor agreement in effect between” the union and HUD, JA 5, not under any statute,
much less under a civil rights statute. Despite the ruling against them below, plaintiffs have not
pointed to any authority for the proposition that § 1343 gives the federal courts authority to resolve
such a collective-bargaining dispute against a federal agency.
       Section 2201 is part of the Declaratory Judgment Act. Before “invoking the Act,” however,
a federal court must “have jurisdiction already” under some other federal statute. Heydon v.
MediaOne of S.E. Mich., Inc., 327 F.3d 466, 470 (6th Cir. 2003). Put another way, the Act is not
“an independent basis for federal subject matter jurisdiction,” id.; see also Skelly Oil Co. v. Phillips
Petroleum Co., 339 U.S. 667, 671–72 (1950), and plaintiffs have not identified any other
congressional statute that gives the federal courts jurisdiction over this dispute.
        Also unavailing is plaintiffs’ reliance on a line of cases from the Federal Circuit. In Carter
v. Gibbs, 909 F.2d 1452 (Fed. Cir. 1990), the Federal Circuit held that the Civil Service Reform Act
(CSRA), 5 U.S.C. § 7101 et seq., precluded federal courts from exercising jurisdiction over claims
falling within the scope of grievance procedures established by collective bargaining agreements
between a federal agency (in that case, the IRS) and its employees. Carter, 909 F.2d at 1454. The
court based its conclusion on § 7121(a)(1) of the Act, which at that time read that “‘the procedures
[set out in the collective bargaining agreement] shall be the exclusive procedures for resolving
grievances which fall within its coverage.’” Id. (quoting 5 U.S.C. § 7121(a)(1)). According to the
Federal Circuit, that language “foreclosed . . . avenue[s] to the courts that, pre-CSRA, had been open
to federal employees by statute.” Id. at 1456.
       In 1994, however, Congress amended § 7121(a)(1), adding one word. The provision now
says that “the procedures [set out in the collective bargaining agreement] shall be the exclusive
administrative procedures for resolving grievances which fall within its coverage.” (Emphasis
added). In Mudge v. United States, 308 F.3d 1220 (Fed. Cir. 2002), the Federal Circuit held that the
1994 amendment effectively overruled Carter: Because Congress added the word “administrative”
to § 7121(a)(1), “that subsection no longer restricts a federal employee’s right to pursue an
employment grievance in court.” Id. at 1232; see also Asociacion De Empleados Del Area Canalera
v. Panama Canal Comm’n, 329 F.3d 1235, 1241 (11th Cir. 2003) (same).
         Even if for the sake of argument we were to accept Mudge as accurately construing the
CSRA, that does not solve plaintiffs’ problem. For one, they still have not identified an applicable
waiver of sovereign immunity—by, say, invoking the Administrative Procedure Act. See 5 U.S.C.
§ 702. For another, they cannot tenably claim that § 7121(a)(1) by itself confers jurisdiction. It is
one thing to say that the statute does not restrict an employee’s right of action, which is what Mudge
says; it is quite another to say that the statute creates jurisdiction to hear the right of action, which
no case says. As the Supreme Court confirmed in Whitman v. Department of Transportation, 126
S. Ct. 2014 (2006), § 7121(a)(1) “does not confer jurisdiction,” id. at 2015. Although it “or the
CSRA as a whole” may, contrary to Mudge, “remove[] the jurisdiction [otherwise] given to the
federal courts,” id., the Supreme Court did not answer that question in Whitman, and neither need
we answer it in this case.
No. 06-5887        Toledo, et al. v. Jackson          Page 4


                                               III.
      For these reasons, we affirm.